Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 9, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 9, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01100-CV
____________
 
IN RE GABRIEL FONTENETTE, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 1, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the Texas Department of Criminal Justice to correct his records
to reflect credit for time served.  We
have no mandamus jurisdiction over the Texas Department of Criminal
Justice.  See Tex. Gov=t. Code Ann. ' 22.221.
We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed October 9, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.